341 U.S. 56 (1951)
GERENDE
v.
BOARD OF SUPERVISORS OF ELECTIONS OF BALTIMORE.
No. 577.
Supreme Court of United States.
Argued April 9, 1951.
Decided April 12, 1951.
APPEAL FROM THE COURT OF APPEALS OF MARYLAND.
I. Duke Avnet and William H. Murphy argued the cause for appellant. With them on the brief were Harold Buchman and Mitchell A. Dubow.
Hall Hammond, Attorney General of Maryland, and J. Edgar Harvey, Deputy Attorney General, argued the cause and filed a brief for appellees.
PER CURIAM.
This is an appeal from a decision of the Court of Appeals of the State of Maryland the effect of which is to deny the appellant a place on the ballot for a municipal election in the City of Baltimore on the ground that she has refused to file an affidavit required by state law. Md. Laws 1949, c. 86, § 15. ___ Md. ___, 78 A. 2d 660. The scope of the state law was passed on in Shub v. Simpson, ___ Md. ___, 76 A. 2d 332. We read this decision to hold that to obtain a place on a Maryland ballot a candidate need only make oath that he is not a person who is engaged "in one way or another in the attempt *57 to overthrow the government by force or violence," and that he is not knowingly a member of an organization engaged in such an attempt. ___ Md. at ___, 76 A. 2d at 338. At the bar of this Court the Attorney General of the State of Maryland declared that he would advise the proper authorities to accept an affidavit in these terms as satisfying in full the statutory requirement. Under these circumstances and with this understanding, the judgment of the Maryland Court of Appeals is
Affirmed.
MR. JUSTICE REED concurs in the result.